Citation Nr: 1229388	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-15 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for lung cancer for accrued benefits purposes.  

3.  Entitlement to service connection for multiple myeloma for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1967.  The appellant seeks benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 RO rating decision that, in pertinent part, denied service connection for the cause of the Veteran's death.  By this decision, the RO also determined that new and material evidence had not been received to reopen claims for entitlement to service connection for lung cancer and for service connection for multiple myeloma for accrued benefits purposes.  In May 2012, the appellant testified at a Board videoconference hearing.  

As to the lung cancer claim, the RO had previously denied the Veteran service connection for a lung disorder (generally) during his lifetime.  At the time of his death in October 2005, the Veteran had a pending claim for service connection for lung cancer, in particular, which represents a new/distinct claim.  As such, the accrued benefits claim for this matter is on the underlying merits, rather than a claim to reopen.  

As to multiple myeloma, the Board observes that at the time of the Veteran's death, he had an original claim pending for entitlement to service connection for multiple myeloma.  The appellant's accrued benefits claim takes the claim as it stood on the date of the Veteran's death.  Therefore, the RO incorrectly addressed the claim as one to reopen.  The Board will address it on the underlying merits.   


FINDINGS OF FACT

1.  The Veteran died in October 2005.  The death certificate lists the immediate cause of death as respiratory failure due to or as a consequence of lung carcinoma.  

2.  During the Veteran's lifetime, service connection was established for an appendectomy scar.  

3.  The Veteran served in the Republic of Vietnam from March 1966 to May 1966 with Detachment 4, 9th Aeromedical Evacuation Squadron.  

4.  The Veteran's lung cancer, which is presumed to have been incurred in service, caused his death.  

5.  At the time of the Veteran's death, the claims for service connection for lung cancer and for multiple myeloma were still pending.  

6.  At the time of the Veteran's death, he was diagnosed with lung cancer that was compensably disabling.  

7.  At the time of the Veteran's death, he was diagnosed with multiple myeloma that was compensably disabling.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service (lung cancer) caused the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2011).  

2.  The Veteran's lung cancer is presumed to have been incurred as a result of Agent Orange exposure during his active service in the Republic of Vietnam during the Vietnam era, for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107, 5121 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.1000 (2011).  

3.  The Veteran's multiple myeloma is presumed to have been incurred as a result of Agent Orange exposure during his active service in the Republic of Vietnam during the Vietnam era, for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107, 5121 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.1000 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for the cause of the Veteran's death.  The Board also grants service connection for lung cancer, and for multiple myeloma for accrued benefits purposes.  As this represents complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

I.  Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for lung cancer and multiple myeloma, among others will be presumed if they are manifest to a compensable degree post service, even if there is no record of such disease during service.  

The appellant contends that the Veteran's lung cancer, which caused his death, was caused by Agent Orange exposure in Vietnam during his period of service.  The appellant maintains that the Veteran was stationed in the Philippines as a medical specialist and that he flew into and out of Vietnam.  The appellant reports that the Veteran claimed he flew into Vietnam for medical evacuations at several air bases.  

The Board notes that in a December 2004 statement, prior to his death, the Veteran specifically claimed that he flew on C-130 and C-124 aircraft into Vietnam for medical evacuations at air bases in Tan Son Nhut, Bien Hoa, and Da Nang, Vietnam.  The Veteran also reported that he performed a short temporary duty (TDY) assignment at Tan Son Nhut, Vietnam, at the infirmary.  

The Veteran's service personnel records that have been obtained show he was a medical service specialist who had 1 year, 10 days of foreign service.  This is shown as from March 1966 to March 1967.  More specifically, the records show he served from March 1966 to May 1966 with Detachment 4, 9th Aeromedical Evacuation Squadron, out of the Philippines.  From May 1966 to March 1967, he served at fixed facilities in the Philippines.  During his service with the medical evacuation squadron, however, the records show the Veteran's missions were classified as combat support missions.  Since the only place where US forces were in combat at the time of the Veteran's service was in Vietnam, and given the aircraft then in use, it would be almost impossible to avoid landing in Vietnam to perform the patient evacuation mission.  This comports to the Veteran's statement concerning the bases at which he landed in Vietnam, as well as his reported temporary duty assignment.  Accordingly, the Board concludes the evidence satisfactorily shows the Veteran served in Vietnam.  

In this regard, the Board notes that the Joint Services Records Research Center advised the RO that the evacuation squadron to which the Veteran was assigned from March 1966 to May 1966 had as its mission from July 1966 to September 1966, the evacuation of patients out of Thailand and "off shore Republic of Vietnam movements."  While this would reduce the likelihood of the unit's members presence in Vietnam, since it concerns a period of time after the Veteran's service with that unit, it offers little as to the whereabouts of the Veteran during the relevant time period.  

Having concluded the Veteran served in Vietnam, it is also noted that the cause of the Veteran's death is shown on his Death Certificate to have been lung carcinoma (cancer), which resulted in respiratory failure.  Other records show him to have been treated for multiple myeloma.  With service shown in Vietnam, exposure to Agent Orange is presumed, as is service incurrence of lung cancer and multiple myeloma.  As such, service connection for the cause of the Veteran's death is warranted.  The benefit-of-the-doubt rule has been considered in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Accrued Benefits

The appellant seeks accrued benefits based upon the Veteran's claims for entitlement to service connection for lung cancer and for multiple myeloma, both to include as due to Agent Orange exposure, which were pending at the time of his death in October 2005.  

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

In order for a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); see also Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In this case, the Veteran died in October 2005, and, at the time of his death, he had claims pending for entitlement to service connection for lung cancer and for multiple myeloma.  In November 2008, the appellant filed her claims for accrued benefits.  

Post-service private and VA treatment records show that at the time of the Veteran's death, he was diagnosed with lung cancer and multiple myeloma.  As discussed above, the Board has found that the Veteran is entitled to the presumption of exposure to Agent Orange as he served in the Republic of Vietnam during the Vietnam era.  Accordingly, service connection for lung cancer and for multiple myeloma is warranted on a presumptive basis, for accrued benefits purposes, due to the Veteran's presumed exposure to Agent Orange in Vietnam.   See 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, the claims are granted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  

Service connection for lung cancer for accrued benefits purposes, is granted.  

Service connection for multiple myeloma for accrued benefits purposes, is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


